DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Response to Election/Restriction filed on August 12, 2022.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application claims priority from U.S. Provisional Patent Application No. 63/014,700, filed on April 23, 2020.

Response to Amendment
The Applicant’s Preliminary Amendment filed on 04/21/2021 in which claims 22-32 have been canceled.

Election/Restrictions
Applicant’s election without traverse of Species (I), corresponding to Claims 1-32 in the reply filed on August 12, 2022 is acknowledged.  However, based on an updated set of claims filed on 04/21/2021, only claims 1-21 are original, claims 22-32 were canceled.  Accordingly, only claims 1-21 are elected, and claims 22-32 are canceled. 
Claims 1-21 are pending for examination.
Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 01/31/2022 was considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, lines 5-6 recite “a power input port configured to be coupled to a power conductor and receive a power signal from a power source therefrom”.  It is unclear if “a power conductor” and “a power source” as cited lines 5-6 are the same “a power conductor” and “a power source” cited in lines 2 and 3 or different “power conductor” and “power source”.  For examination purpose, the limitations will be construed as the same limitation cited in lines 2 and 3.
Regarding claims 12-21, the claims are rejected due to the rejection of claim 11 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 11-14, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ciholas et al., US Patent 10,764,071; hereinafter “Ciholas”.
Regarding claim 1, Ciholas discloses a remote subunit (Fig. 3B, 20a-20e; 20a-20e are duplicate and having the same functions) comprising: 
a power input port (Fig. 3B, 23a) (Fig. 4, 23a) configured to be coupled to a power conductor (Fig. 3B, 30a) and receive a power signal from a power source therefrom (Fig. 3B, PSE10) (Column 9 lines 2-5); 
a switch (Fig. 4, 47) coupled to the power input port (Fig. 4, 23a); 
a first power output port (Fig. 4, 23a’) configured to be coupled to a second power conductor (Fig. 3B, 30b) to provide power from the remote subunit to a second cascaded remote subunit (Fig. 3B, 20b); and 
a controller circuit (Fig. 4, 50) configured to: 
detect a first synchronization signal comprising a first periodic voltage drop in the power signal and time opening and closing of the switch based on the first synchronization signal (Column 10 line 27 to Column 11 line 60) (communication based on predetermined voltage levels over predetermined time; and enabling/disabling switch 47 to power subsequence node is based on the negotiation for power between the PSE).
Regarding claim 2, Ciholas discloses the remote subunit of claim 1 above, Ciholas also discloses the remote subunit further comprising a diode bridge (Fig. 5, 43a) (Column 10 line 27 to Column 11 line 60) positioned between the power input port (Fig. 5 is the connection port 23a, connector of 23a) and the switch (Fig. 4, 47).
Regarding claim 3, Ciholas discloses the remote subunit of claim 1 above, Ciholas also discloses the remote subunit further comprising a load coupled to the switch (Column 11 lines 28-48 indicates all components in the CPEN 20 are consuming power from the switch 47).
Regarding claim 4, Ciholas discloses the remote subunit of claim 1 above, Ciholas also discloses the remote subunit further comprising a second power output port (Fig. 3B, 23a”) configured to be coupled to a third power conductor (Fig. 3B, conductor similar to the conductor attaching load 15 to CPEN 20b) to provide power to an end device (Fig. 3B, load 15).
Regarding claim 9, Ciholas discloses the remote subunit of claim 1 above, Ciholas also discloses the controller circuit is configured to open and close the switch periodically (Column 11 lines 28-48, anytime power negotiation is required).
Regarding claim 11, Ciholas discloses power distribution network (Fig. 3B) comprising: 
a power source (Fig. 3B, 10); 
a power conductor (Fig. 3B, 30a) coupled to the power source (Fig. 3B, 10); and 
a remote subunit (Fig. 3B, 20a), comprising: 
a power input port (Fig. 3B, 23a) configured to be coupled to a power conductor (Fig. 3B, 30a) and receive a power signal (Fig. 3B, 10 is a power source equipment) from a power source (Fig. 3B, 10) therefrom; 
a switch (Fig. 4, 47) coupled to the power input port (Fig. 4, 23a); 
a first power output port (Fig. 4, 23a’) configured to be coupled to a second power conductor (Fig. 3B, 30b) to provide power from the remote subunit to a second cascaded remote subunit (Fig. 3B, 20b); and 
a controller circuit (Fig. 4, 50) configured to: 
detect a first synchronization signal comprising a first periodic voltage drop in the power signal and time opening and closing of the switch based on the first synchronization signal (Column 10 line 27 to Column 11 line 60) (communication based on predetermined voltage levels over predetermined time; and enabling/disabling switch 47 to power subsequence node is based on the negotiation for power between the PSE).
Regarding claim 12, Ciholas discloses the power distribution network of claim 11 above, Ciholas also discloses the remote subunit further comprising a diode bridge (Fig. 5, 43a) (Column 10 line 27 to Column 11 line 60) positioned between the power input port (Fig. 5 is the connection port 23a, connector of 23a) and the switch (Fig. 4, 47 is downstream from connection port 23a as shown in Fig. 4).
Regarding claim 13, Ciholas discloses the power distribution network of claim 11 above, Ciholas also discloses the remote subunit further comprising a load coupled to the switch (Column 11 lines 28-48 indicates all components in the CPEN 20 are consuming power from the switch 47).
Regarding claim 14, Ciholas discloses the power distribution network of claim 11 above, Ciholas also discloses the remote subunit further comprising a second power output port (Fig. 3B, 23a”) configured to be coupled to a third power conductor to provide power to an end device (Fig. 3B, conductor similar to the conductor attaching load 15 to CPEN 20b).
Regarding claim 19, Ciholas discloses the power distribution network of claim 11 above, Ciholas also discloses the controller circuit is configured to open and close the switch periodically (Column 11 lines 28-48 anytime power negotiation is required).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciholas in view of Picard et al. US Patent 10,389,539; hereinafter “Picard”.
Regarding claims 5 and 15, Ciholas discloses the remote subunit of claim 4 and the power distribution network of claim 14 above, Ciholas does not disclose the remote subunit and the power distribution network comprising a direct current-to-direct current (DC-DC) converter associated with the second power output port.  Picard discloses remote subunit and the power distribution network comprising a direct current-to-direct current (DC-DC) converter associated with the second power output port (Fig. 8, 804-1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciholas to incorporate the teaching of Picard and provide a direct current-to-direct current (DC-DC) converter associated with the second power output port.  Doing so would allow stepping down the voltage to an operation voltage that required by a load.
Regarding claim 10, Ciholas discloses the remote subunit of claim 1 above, Ciholas does not disclose the remote subunit comprises a remote antenna unit. Picard discloses a remote subunit comprises a remote antenna unit (Column 1 lines 3-4; wireless requires to have antenna).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciholas to incorporate the teaching of Picard and provide remote antenna unit to the remote subunit.  Doing so would allow the remote subunit still be able to communicate to a main unit if a wired communication is intermittent or loss.
Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciholas in view of ADMON et al., US Patent Publication 2008/0164890; hereinafter “ADMON”.
Regarding claim 20, Ciholas discloses the power distribution network of claim 11 above, Ciholas discloses the invention as a whole is compatible with existing standard for PoE, thus the power source equipment having the same PD detection and classification as standard equipment.  Ciholas does not explicitly disclose the power source comprises a source switch coupled to the power conductor.  ADMON discloses a power source equipment having a switch for enable and disable the Powered Equipment (PE) and for detection and classification [0049]-[0051].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ciholas to incorporate the teaching of ADMON and provide a source switch coupled to the power conductor.  Doing so would allow enabling and disabling power to a connected PE while also allowing detection and classification to comply with PoE standard.  
Regarding claim 21, the combination of Ciholas and ADMON discloses the power distribution network of claim 20 above, ADMON also discloses the power source is configured to open and close the source switch to create the first synchronization signal [0049]-[0051].

Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836